Citation Nr: 0209519	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-20 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to June 
1945, from November 1948 to December 1948, and from December 
1949 to March 1954.  He died on March [redacted], 1999.  The appellant 
is the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1999 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In January 2002, the Board referred the case to the Veterans 
Health Administration of the VA for a medical expert opinion, 
pursuant to the Veterans Claims Assistance Act of 2000 
(codified as amended at 38 U.S.C.A. § 5103A (West Supp. 
2001); 38 U.S.C.A. § 7109 (West 1991); and 38 C.F.R. § 20.901 
(2001).  In March 2002, a medical opinion was rendered and 
the Board provided appellant's representative a copy of the 
medical opinion.  The representative submitted a response, 
dated in April 2002, to the medical opinion.

The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In 
that decision the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.

2.  The veteran died on March [redacted], 1999.  The death certificate 
lists the cause of death as pulmonary congestion, due to left 
ventricular failure which was in turn due to hypertension. 

3.  At the time of his death, the veteran had established 
service connection for PTSD rated as 100 percent disabling 
since December 13, 1996; residuals of a gunshot wound of the 
right ankle/heel rated as 20 percent disabling since March 
17, 1992; and residuals of a shell fragment wound of the neck 
rated as 20 percent disabling since December 13, 1996.

4.  The preponderance of the evidence shows that the 
veteran's PTSD did not contribute substantially or materially 
to the cause of the veteran's death or combined to cause 
death or aid or lend assistance in the production of death.  

5.  The evidence does not show that either a cardiovascular 
or pulmonary disability, to include pulmonary congestion, 
left ventricular failure, or hypertension, was initially 
manifested during active service or within one year following 
the veteran's separation from active service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
appellant's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001).  The law provides that VA has a duty 
to assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the appellant's 
application for the benefits at issue is complete. 

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  In January 2000, the appellant 
indicated that the veteran had received all of his treatment 
at the VA outpatient treatment clinic in Chattanooga, 
Tennessee.  These medical records were received from the 
Chattanooga VA outpatient clinic and are presently associated 
with the claims folder.  In April 2002, the appellant 
submitted a statement indicating that she had no new evidence 
to present.  As the evidence does not show the existence of 
any additional medical evidence that is not presently 
associated with the claims folder, VA's duty to assist in 
this regard is satisfied.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).

Under the VCAA, VA has a duty to obtain a veteran's service 
medical records.  Id. The RO has attempted to obtain service 
medical records for the veteran.  The National Personnel 
Records Center (NPRC) has indicated that no service medical 
records were available due to possible destruction during a 
fire at the NPRC, in St. Louis, Missouri, in July 1973.  
Under pertinent regulations, VA may conclude that no further 
efforts are required in cases in which the Federal department 
or agency advises VA that the requested records do not exist 
or the custodian does not have them. 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(2)).  As set forth above, VA has been informed by 
NPRC that no further information concerning the veteran is 
available.  Accordingly, the Board finds that the duty to 
assist the appellant in obtaining the veteran's service 
medical records has been satisfied.  

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The appellant was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case and supplemental statements of the case 
issued during the course of this appeal.  Accordingly, the 
Board finds that the duty to inform the appellant of required 
evidence to substantiate her claim has been satisfied.  38 
U.S.C.A. § 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination or opinion when such examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the Board has obtained a medical opinion from a VA 
psychiatrist addressing the relationship, or lack thereof, 
between the veteran's service-connected PTSD and the cause of 
his death.  

The RO has completed all development of this claim that is 
possible without further input by the appellant.  She has 
been duly notified of what is needed to establish entitlement 
to the benefits sought, what the VA has done and/or was 
unable to accomplish, and what evidence/information she can 
obtain/submit herself. Accordingly, the Board finds that the 
requirements set forth in the VCAA with regard to notice and 
development of the appellant's claim, have been satisfied, 
and that returning the case to the RO to consider the 
requirements of VCAA would serve no useful purpose, but would 
needlessly delay appellate review.

I.  Evidentiary Background.  Service personnel records show 
that the veteran received the Combat Infantryman's Badge 
while serving in World War II.  Additionally, he was awarded 
the Purple Heart.  As indicated above, the veteran's service 
medical records are unavailable.  However, SGO records 
indicate that the veteran was hospitalized in November 1950 
due to an anxiety reaction.

On April 12, 1989, the veteran submitted a claim for service 
connection for a gunshot wound of the right ankle, a shell 
fragment wound of the neck, and anxiety.  In June 1989, the 
RO granted service connection for a gunshot wound of the 
right ankle, rated as 10 percent disabling, and a shell 
fragment wound of the neck, rated as noncompensable.  The 
effective date of the award of service connection for these 
disabilities was April 12, 1989, the date of receipt of the 
veteran's claim.  The veteran's combined service-connected 
disability rating was 10 percent effective April 12, 1989.  
Service connection for anxiety was initially denied.

VA outpatient treatment records dated from September 1989 to 
October 1989 show that the veteran was treated for post-
traumatic stress disorder (PTSD) and hypertension.  
Similarly, PTSD was diagnosed during a January 1990 VA 
examination.  Thereafter, service connection for PTSD was 
established by means of a February 1990 rating action.  A 50 
percent disability evaluation was assigned effective April 
12, 1989, the date that the veteran filed his claim for 
service connection for an anxiety disorder.  The veteran's 
combined service-connected disability rating was 60 percent 
from April 12, 1989.

In January 1992, the veteran underwent a VA examination to 
determine the severity of his service-connected PTSD.  He 
continued to experience combat dreams and had much tension 
and anxiety.  He was unable to sleep without medication.  

VA outpatient treatment records from October 1989 to April 
1992 show treatment for PTSD and hypertension.  

In June 1992, the veteran underwent a VA psychiatric 
examination.  He complained of nightmares related to his 
experiences in World War II.  During the examination, the 
veteran became distraught and tearful when discussion his 
"killing episodes."  The examiner noted that the veteran's 
PTSD was severe with depressed features.  Thereafter, by 
means of an August 1992 rating action, the RO assigned a 70 
percent disability evaluation for the veteran's PTSD, 
effective January 22, 1992, and a 20 percent disability 
rating for residuals of a gunshot wound of the right 
ankle/heel, effective March 17, 1972.  The veteran's combined 
service connected disability rating was 70 percent from 
January 22, 1992, and 80 percent from March 17, 1992.

VA outpatient treatment records from August 1992 to February 
1997 show continued treatment for PTSD and hypertension.  

In March 1994, the veteran was afforded a VA psychiatric 
examination.  He had daily nightmares and frequent 
flashbacks.  He attempted to avoid thinking about his combat 
experiences, but had been unsuccessful.  He was oriented in 
all spheres and had good contact with reality.  His mood was 
tearful and his affect was appropriate.  

A February 1997 VA examination report reflects that the 
veteran was assigned a Global Assessment of Functioning Score 
(GAF) of 20.  He had many angry outbursts and cried during 
the interview with convulsive sobs.  His functioning was 
severely impaired, and he had no friends.  He was usually 
exhausted due to lack of sleep.  The examined felt that the 
veteran was totally unemployable due to PTSD.  

By means of a March 1997 rating action, a 100 percent 
disability evaluation was assigned for PTSD, effective 
December 13, 1996.  Additionally, the disability evaluation 
for his service-connected shell fragment wound of the neck 
was increased to 10 percent, effective December 13, 1996.

The veteran died at his home in March 1999.  The death 
certificate reflects that the cause of death was pulmonary 
congestion, due to left ventricular failure which was in turn 
due to hypertension. 

A June 1999 VA outpatient mental health treatment note 
indicates that the appellant and her sister felt that the 
veteran's death was caused by symptoms of PTSD.  They noted 
his high level of stress throughout life.  A September 1999 
VA mental health medical record authored by the veteran's 
treating physician, Dr. Gussie L. Hawkins, notes that the 
veteran died of congestive heart failure according to his 
death certificate.  The veteran's medical conditions included 
PTSD with chronic anxiety, hypertension, chronic obstructive 
pulmonary disease (COPD) with nicotine dependence, and status 
post cerebrovascular accident (CVA) in July 1996 with left 
hemiparesis.   Dr. Hawkins opined that PTSD with chronic 
anxiety was a contributing factor for the veteran's 
hypertension which is a risk factor for congestive heart 
failure.  

In May 2000, the RO obtained a VA medical opinion from Gary 
H. Ballard, RN.  Mr. Ballard reviewed the veteran's complete 
medical records and claims folder prior to proffering his 
opinion.  It was noted that hypertension, even if well 
controlled, predisposes the heart to cellular damage which 
could lead to myopathy and ventricular disease.  However, Mr. 
Ballard could not document that anxiety or PTSD would 
predispose a patient to hypertension.  Mr. Ballard's 
researched the "Internet for several hours along with [a] 
visual search of acceptable medical text."  Mr. Ballard also 
consulted with a VA staff psychologist at the VA Chattanooga 
Outpatient Clinic who was unaware of any literature to 
support the appellant's claim that PTSD contributed to 
hypertension.  

In a May 2001 written brief, the appellant's representative 
reiterated her contention that the veteran's PTSD contributed 
to his hypertension which in turn contributed to his death.  
In support of this contention, the appellant's representative 
furnished a copy of a medical opinion obtained in another 
case.  This opinion documented the effects of certain 
symptoms of PTSD, such as hyperarousal, on the central 
nervous system, which, in turn, directly and intrinsically 
affect cardiovascular function.  The psychiatrist concluded:

Given PTSD's observable effects of 
multiple neurochemcial systems that 
stimulate, burden and strain the 
cardiovascular system, there is indeed a 
balance of evidence favoring the strong 
likelihood that service-connected PTSD 
directly and/or materially contributed to 
and/or influenced the veteran's 
myocardial infarction.  

As noted above, the Board requested a medical expert opinion 
as to whether the veteran's PTSD caused or aggravated the 
hypertension and whether the PTSD contributed substantially 
or materially to cause or hasten the veteran's death.  In 
response, James Fetter, III, M.D., a VA psychiatrist, 
proffered a medical opinion dated in March 2002.  This 
opinion was based on a review of current literature 
addressing the relationship between PTSD and hypertension and 
a review of the claims folder.  Dr. Fetter noted that he 
could find no references that listed chronic stress or PTSD 
as a "'cause' of hypertension."  It was noted that there 
was a widely held belief that emotional stress and 
hypertension may be related.  However, the opinion cites 
several medical treatises finding that  "decades of research 
have not provided strong or consistent support for this 
view" and that the relationship between stress and 
hypertension was not clearly established.  

Dr. Fetter found two articles documenting an attempt to 
relate PTSD to negative effects on physical health.  It was 
noted that the authors were careful not to claim that PTSD 
causes poor health including hypertension.  According to Dr. 
Fetter, these articles make proposals, suggest theories, and 
indicate correlations, but it was difficult to support that 
PTSD causes poor health.  The medical opinion submitted by 
the veteran's accredited representative was discounted as the 
author, despite citing references, used speculative terms 
such as "presumably" and "hypothesis" while proffering his 
opinion.  

Addressing the relationship between PTSD and hypertension, 
Dr. Fetter stated:

There appear to be theories suggest[ing] 
a connection between stress and 
hypertension; but, on balance, the 
evidence that PTSD causes hypertension is 
absent and the evidence that PTSD is 
associated with hypertension is only 
weakly correlational - not causal.  Other 
risk factors for hypertension are much 
more strongly correlated and are present 
in this case.

Dr. Fetter noted that the veteran had other risk factors 
affecting his hypertension including smoking, increasing age, 
and physical inactivity.  It was noted that a February 1999 
VA medical record included findings of elevated blood 
pressure; however, the report also noted that home health 
aides checked his blood pressure three times per week and it 
was usually not elevated.  In addition to his PTSD, a review 
of his medical records shows that he had dementia.  After 
reviewing the veteran's medical records Dr. Fetter opined 
that the veteran did not appear to be "suffering from 
significant PTSD symptomatology" and that his dementia was 
more prevalent in February 1999.  In response to specific 
questions from the Board, Dr. Fetter proffered the following 
opinions:

1.  It was "not likely at all" that the 
veteran's service-connected PTSD caused 
his hypertension which was the cause of 
the left ventricular failure.

2.  It was "not as likely as not" that 
the veteran's service-connected PTSD 
aggravated his hypertension.  Dr. Fetter 
noted that there was evidence that the 
veteran's hypertension was controlled, 
which called the listed cause of death 
into question.

3.  It was "not as likely as not that 
the veteran's service-connected PTSD 
contributed substantially or materially 
to the cause of his death."  Likewise, 
"PTSD did not combine to cause death, or 
aid or lend assistance in the production 
of death."  (Emphasis in original).  

II. Legal Criteria.  Service connection may be established 
for the cause of the veteran's death where it is shown that a 
service-connected disability, or a disability for which 
service connection should have been established at the time 
of the veteran's death, was either a principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (2001). 

In general, service connection may be established for a 
current disability resulting from disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001).  Service connection may also 
be established for a chronic disease manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (2001).  
Arteriosclerosis and cardiovascular-renal disease have a 
presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 
(2001).

Where a claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  The Board concludes that medical evidence is 
needed to lend plausible support for the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

As mentioned above, at the time of the veteran's death, 
service connection had been established for the following 
disabilities:  PTSD, rated as 100 percent disabling from 
December 13, 1996; residuals of a gunshot wound of the right 
ankle/heel, rated as 20 percent disabling from March 17, 
1992; and residuals of a shell fragment wound of the neck, 
rated as 20 percent disabling from December 13, 1996.  

The appellant contends that the veteran's death was due his 
active military service and that service connection for the 
cause of the veteran's death is warranted.  Specifically, she 
contends that his PTSD caused or contributed to his 
hypertension which led to his death.  After a review of the 
record, the Board finds that the preponderance of the 
evidence is against her contentions.  Accordingly, her claim 
must be denied.

In this case, the Board is presented with conflicted medical 
opinions.  The evidence in support of the appellant's 
contentions includes the September 1999 opinion from Dr. 
Hawkins.  The medical evidence against the appellant's 
contentions includes opinions from Mr. Ballard and Dr. 
Fetter.  

Of the three medical opinions proffered, the Board finds Dr. 
Fetter's opinion to be the most compelling.  Dr. Fetter's 
opinion indicates that he conducted thorough research on the 
alleged relationship between PTSD and hypertension.  Dr. 
Fetter also reviewed the claims folder and concluded that 
there was no etiological link between the veteran's service-
connected PTSD and his hypertension and that PTSD did not 
combine to cause death or aid or lend assistance in the 
production of death.  Dr. Fetter's opinion is supported by 
Mr. Ballard, who similarly conducted research and consulted 
with a psychologist before stating that he could not document 
that anxiety or PTSD would predispose a person to 
hypertension.

The Board has considered the opinion proffered by Dr. Hawkins 
in September 1999, and finds that this opinion is less 
probative to the issue presented than Dr. Fetter's March 2002 
opinion.  In this opinion, Dr. Hawkins does not express the 
rationale or foundation upon which he based his conclusion.  
The Board notes that the Court has held that an opinion may 
be insufficient to render a claim plausible where it is not 
shown to have been based on clinical data and is not 
accompanied by any other rationale to support the opinion.  
See generally, Bloom v. West, 12 Vet. App. 185, 187 (1999).  
In his opinion, Dr. Hawkins merely states that anxiety was a 
contributing factor for the hypertension without addressing 
how such opinion was reached.  Accordingly, the Board finds 
this opinion to be less persuasive to the issue presented.

The Board has also considered various statements from the 
appellant and her sister associating the veteran's PTSD with 
the cause of his death.  However, in the absence of evidence 
indicating that either of them has the medical knowledge or 
training requisite for the rendering of medical opinions, the 
Board must find that the contentions with regard a 
relationship between PTSD and the cause of the veteran's 
death are of no probative value.  See Moray v. Brown, 5 Vet. 
App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Similarly, the Board notes that the appellant's 
representative has submitted a medical opinion from another 
case suggesting that PTSD could affect the cardiovascular 
system.  The facts of that case differ from the present facts 
as the veteran in that case apparently had a stress-induced 
acute myocardial infarction.  As stated above, the veteran in 
the present case died from pulmonary congestion due to left 
ventricular failure, due to hypertension.  Thus, the Board 
finds that the medical opinion submitted by the appellant's 
representative is not as probative in the present case as the 
opinion proffered by Dr. Fetter. 

Based on the discussion above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that the cause of the veteran's death resulted from 
disability related to his military service.  As the 
preponderance of evidence is against the claim, it must be 
denied.  Where the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, No. 01-7006 (Fed. Cir. Dec. 17, 2001); 
Schoolman v. West, 12 Vet. App. 307, 311 (1999).  
Accordingly, the appellant's claim must be denied.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310, 
3.312.

As an additional note, while it is unfortunate that there are 
no service medical records available, the absence of service 
medical records does not preclude a grant of service 
connection for the cause of the veteran's death.  The in-
service manifestation of a disability, and the severity 
thereof, can be shown by other records, such as, for example, 
private medical records compiled during or soon after 
service, or lay statements.  See 38 C.F.R. § 3.303(b) (2001).  
However, the appellant has not referenced nor does the 
evidence contain any pertinent medical records or lay 
statements compiled during or soon after the veteran's active 
service indicating that he had an in-service manifestation of 
either a cardiovascular or pulmonary disability.  Similarly, 
the evidence does not show that arteriosclerosis or 
cardiovascular-renal disease was initially manifested within 
one-year following the veteran's separation from active 
service.  Accordingly, the Board finds that no competent 
medical evidence has been submitted demonstrating that the 
veteran's terminal pulmonary congestion, left ventricular 
failure, or hypertension, were incurred in or aggravated by 
service, were proximately due to or the result of any disease 
or injury incurred in or aggravated by service, or were 
manifested to a compensable degree within one year following 
the veteran's separation from service.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

